Citation Nr: 1447171	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-28 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a skin disease (to include angioedema and dermatitis), to include as secondary to service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a headache disability.

6.  Entitlement to an initial rating higher than 30 percent for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968, which includes service in the Republic of Vietnam.  He received the Combat Infantryman Badge.

These matters initially came before the Board of Veterans' Appeals (Board) from November 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California and Anchorage, Alaska, respectively.  In the November 2009 decision, the RO denied entitlement to service connection for a right knee disability, a skin disease (to include angioedema and dermatitis), and chronic cluster headaches.  The RO also granted service connection for PTSD and assigned an initial 30 percent disability rating, effective from May 14, 2009.  In the April 2010 decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.  The RO in Anchorage, Alaska currently has jurisdiction over the Veteran's claims.

In April 2012, the Board remanded these matters for further development and to schedule the Veteran for a Board hearing before a Veterans Law Judge.

The Veteran testified before the undersigned at a July 2012 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with the file.

The Board again remanded these matters in March 2014 for further development.
This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

In its March 2014 remand, the Board noted that the Veteran had raised the issue of entitlement to service connection for a brain tumor during the July 2012 hearing.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for tinnitus, a skin disease, and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Sensorineural hearing loss did not have its clinical onset in service, was not exhibited within the first post-service year, and is not otherwise related to active duty.

2.  Cluster headaches did not have their clinical onset in service and they are not otherwise related to active duty.

3.  From May 14, 2009 through May 22, 2010, the Veteran's PTSD was manifested by anger, irritability, impaired sleep, nightmares, flashbacks, guilt, suicidal ideation, impaired concentration and memory, hypervigilance, a hyperstartle response, anxiety, depression, panic symptoms, and impaired insight; a Global Assessment of Functioning (GAF) score of 65 was assigned.

4.  Since May 23, 2010, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking, and mood; there has not been total social and occupational impairment.


CONCLUSIONS OF LAW

1.  Sensorineural hearing loss was not incurred or aggravated in service and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307(a), 3.309(a), 3.385 (2014).

2.  Cluster headaches were not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b); 38 C.F.R. §§ 3.303, 3.304.

3.  The criteria for an initial rating higher than 30 percent, prior to May 23, 2010, for PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).

4.  The criteria for an initial 70 percent rating, but no higher, since May 23, 2010, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The appeal for a higher initial rating for PTSD arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

As for the claims of service connection for bilateral hearing loss and a headache disability, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in August 2009, the RO notified the Veteran of the evidence needed to substantiate his claims of service connection for hearing loss and a headache disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the August 2009 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's July 2012 hearing, the undersigned identified the issues on appeal (including entitlement to service connection for bilateral hearing loss and a headache disability and entitlement to a higher initial rating for PTSD), notified the Veteran of the evidence necessary to substantiate his service connection claims and his appeal for a higher initial rating, and asked him about the symptoms and history of his claimed disabilities and the treatment received for these disabilities.  Also, the Veteran provided testimony as the history and treatment of his claimed disabilities and he has submitted additional evidence during the course of the appeal.  Thus, he has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to assess the nature and etiology of his claimed hearing loss and headache disability and to assess the severity of his service-connected psychiatric disability.  

In its April 2012 and March 2014 remands, the Board instructed the AOJ to, among other things: obtain all relevant VA treatment records contained in the Puget Sound Vista electronic records system and dated since May 2010; obtain all relevant VA treatment records from the Alaska VA Healthcare System dated from October 2009 through February 2010 and since October 2010; and afford the Veteran VA examinations to obtain an opinion as to the nature and etiology of his claimed headache disability and to assess the severity of his service-connected psychiatric disability.  As explained above, all relevant VA treatment records (including records contained in the Puget Sound Vista electronic records system and from the Alaska VA Healthcare System dated during the periods specified above) have been obtained and associated with the file.  Also, VA examinations were conducted in April 2014 to assess the nature and etiology of the Veteran's claimed headache disability and to assess the severity of his service-connected psychiatric disability.

Therefore, with regard to the claims decided herein, the AOJ substantially complied with all of the Board's pertinent April 2012 and March 2014 remand instructions.  VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the claims of service connection for bilateral hearing loss and a headache disability and the appeal for a higher initial rating for PTSD.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

I. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system (e.g. sensorineural hearing loss), is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, an April 2014 VA audiologic examination report reveals that the Veteran has been diagnosed as having bilateral sensorineural hearing loss as defined by VA.  See 38 C.F.R. § 3.385.  Also, the report of an April 2014 VA headache examination includes a diagnosis of cluster headaches.  Thus, current disabilities have been demonstrated.

The Veteran contends that he began to experience decreased hearing in service following exposure to loud noises associated with military weaponry.  Specifically, he claims that he injured his hearing and began experiencing headaches in Vietnam when a vehicle in which he was riding was hit by an exploding land mine.  Moreover, he has reported a continuity of hearing loss and headache symptomatology in the years since service.

As the Veteran received the Combat Infantryman Badge, the evidence reflects that he was engaged in combat while in service.  In-service noise exposure and decreased hearing and headaches following a land mine explosion could be consistent with the circumstances of his service.

Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships of service.  38 U.S.C.A. § 1154(b).  Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA shall accept the veteran's evidence as "sufficient proof of service connection," even if no official record of such incurrence exists.  In such a case, a factual presumption arises that the alleged injury or disease is service-connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304.

The presumptions of 38 U.S.C.A. § 1154(b) do not extend to the nexus element of a service connection claim.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997).

Service treatment records reveal that the Veteran reported a history of "frequent or severe headache" on a July 1968 report of medical history form completed for purposes of separation from service.  He is competent to report noise exposure (including from an exploding land mine), decreased hearing, and headaches in service.  He is also competent to report a continuity of hearing loss and headache symptomatology in the years since service.  His reports of noise exposure, impaired hearing, and headaches in combat situations in service are satisfactory evidence, the reports are consistent with the circumstances of his service in Vietnam, and service treatment records confirm a report of headaches in service.  There is no clear and convincing evidence to the contrary.  Hence, the presence of in-service noise exposure (including from an exploding land mine and other military weaponry), decreased hearing, and headaches is conceded.

Nevertheless, with regard to the remaining element of the Veteran's service connection claims (i.e. the nexus element), his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Regardless of the fact that the Veteran engaged in combat during service and even conceding the fact that he experienced the in-service noise exposure, decreased hearing, and headaches as reported above, the claims must nevertheless be denied, as explained below.

There is no evidence of any complaints of or treatment for hearing loss in the Veteran's service treatment records.  There is also no evidence of any complaints of or treatment for headaches in his service treatment records other than the report of "frequent or severe headache" on the July 1968 report of medical history form completed for purposes of separation from service.  

Moreover, the Veteran's July 1968 separation examination was normal other than for a birthmark.  Audiologic testing was conducted at the time of separation and the Veteran's pure tone thresholds at that time, in decibels, were as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right ear
5
10
10
not tested
5
Left ear
5
10
10
not tested
-10

If a chronic disease, such as an organic disease of the nervous system (e.g., sensorineural hearing loss), is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  As discussed above, there is no evidence showing any diagnosed sensorineural hearing loss in service.  Hence, service connection cannot be granted for that disability on this basis here.

The objective evidence otherwise indicates that the Veteran's current hearing loss and headache disability did not manifest until many years after service.  The earliest post-service clinical evidence of hearing loss is a March 2010 VA audiologic examination report which reveals that he was diagnosed as having bilateral sensorineural hearing loss.  Also, the earliest post-service clinical evidence of headaches is a private treatment record from an unidentified treatment provider which is dated on September 26, 2002.  This record includes a list of dates ranging from September 26, 2002 to June 9, 2009 and indicates that the Veteran was treated for a frontal headache on April 25, 2003.  Also, the Veteran's reported history as described in a May 2003 emergency department note from Central Peninsula Hospital and examination reports from J. Bramante, M.D. dated in May and June 2003 place the onset of his headaches as being sometime in April 2003.

There is no clinical evidence of any earlier hearing loss or headaches following service.  The Board acknowledges that there is earlier lay evidence of such problems following service in that the Veteran has reported a continuity of symptomatology since service.  However, as explained below, the Board finds that such lay reports of a continuity of symptomatology are not credible.  The absence of any objective clinical evidence of hearing loss or headaches for over three decades after the Veteran's separation from service in July 1968 weighs against a finding that his current hearing loss or headache disability were present in service or in the year or years immediately after service.

The Veteran has provided varying statements as to the history of his hearing loss and headaches.  For example, he has reported that hearing loss and headaches have persisted ever since service.  As for hearing loss, however, he reported on the July 1968 report of medical history form that he was not experiencing, nor had he ever experienced, any "hearing loss." 

With respect to headaches, he did report a history of "frequent or severe headache" on the July 1968 report of medical history form.  Nevertheless, he reported during the May 2003 emergency department evaluation at Central Peninsula Hospital that left temporal headaches had begun three weeks prior while digging for clams.  The May and June 2003 examination reports from Dr. Bramante include reports of headaches which had been occurring for between one and two and a half months and which had a "relatively abrupt onset while walking on the beach."  A May 2003 examination report from Dr. Bramante specifies that the Veteran was "in his usual state of very good health" until the previous month, at which time he "developed a sudden, fairly severe headache centered in his left temple" while walking on the beach after digging clams.  His past medical history was "relatively unremarkable" and he reported that he had "always been healthy."  A January 2005 VA provider clinic note indicates that he reported that cluster headaches had occurred on an intermittent basis for 4 to 6 months during the previous year, but that they were gone at the time of the January 2005 evaluation.  Also, he reported during a February 2007 examination at Allergy, Asthma and Immunology Center of Alaska, L.L.C. that he had experienced a "brief bout of cluster headaches" three years in the past, but that the problem had "not been recurrent."  

In light of the absence of any objective evidence of complaints of or treatment for hearing loss during service, the absence of any objective evidence of treatment for headaches during service, the fact that the Veteran's July 1968 separation examination was normal other than for a birthmark, the absence of any clinical evidence of hearing loss or headaches for decades following service, and the Veteran's inconsistent statements concerning the history of his claimed disabilities, the Board concludes that his reports of a continuity of hearing loss and headache symptomatology in the years since service are not credible.  Thus, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case, precluding an award of service connection on this basis.

The medical opinions of record indicate that the Veteran's current hearing loss and headache disability are not related to service.  The audiologist who conducted the March 2010 VA audiologic examination opined that the Veteran's current hearing loss was not caused by or the result of military noise exposure.  She reasoned that the Veteran's service treatment records indicated that he had normal hearing thresholds at the time of his separation from service.  According to the American College of Occupational Medicine, once the exposure to noise is discontinued, there is no significant further progression of hearing loss as a result of the noise exposure.

The physician who conducted the May 2011 VA headache examination opined that the Veteran's cluster headaches were not likely ("less as likely as not"/"less than 50/50 probability") caused by or a result of service (including the claimed land mine explosion).  This opinion was based upon an examination of the Veteran and a review of his medical records and current medical literature.  The examiner explained that the Veteran's July 1968 separation examination was normal and that the headaches had their onset in 2003 based upon the testing and notes provided by his treating physicians.  While headaches were mentioned at the time of the Veteran's entrance into service, they appeared to be episodic.  Also, no headaches were mentioned on the July 1968 report of medical history form.

The physician who conducted the April 2014 VA headache examination opined that the Veteran's cluster headaches were not likely ("less likely as not") incurred in or caused by service.  She reasoned that there was no strong evidence to support a conclusion that the cluster headaches were the result of the reported land mine explosion in service.  The examiner conceded that the injury in service occurred, but she explained that the Veteran should have recovered with no current lingering symptoms.  He did not receive any medical care for headaches while in service or shortly after he left service.  
The audiologist who conducted the April 2014 VA audiologic examination opined that the Veteran's hearing loss was not likely (not "at least as likely as not"/"50 percent probability or greater") caused by or a result of service.  This opinion was based on the fact that although he reported a hearing loss in service secondary to an explosion when he was on a vehicle hit by a land mine, a subsequent hearing test demonstrated normal hearing sensitivity at the time of discharge.  This suggested a return of his hearing thresholds to normal hearing levels.

The May 2011 opinion is of limited probative value because it is, at least in part, based on an inaccurate history.  Specifically, the examiner who provided the opinion reasoned that no headaches were mentioned on the July 1968 report of medical history form.  However, the Veteran did report a history of "frequent or severe headache" at that time.  Hence, the May 2011 opinion is insufficient and of limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The March 2010 and April 2014 opinions do not explicitly acknowledge or discuss the Veteran's reports of a continuity of symptomatology in the years since service.  However, as explained above, any reports of a continuity of symptomatology are not deemed to be credible and an opinion based on such an inaccurate history would be inadequate.  See Id.

The March 2010 and April 2014 opinions were otherwise based upon examinations of the Veteran and a review of his medical records and reported history and they are accompanied by specific rationales that are not inconsistent with the evidence of record.  Thus, these opinions are adequate and entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The Veteran has expressed his belief that his current hearing loss and headache disability are related to various factors in service, including noise exposure and a land mine explosion, as well as hearing loss and headaches that he experienced in service.  However, as a lay person, he can only comment as to symptoms and immediately-observable relationships.  He lacks the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to conclude that his claimed disabilities are related to any specific injuries or symptoms in service (including acoustic trauma, a land mine explosion, hearing loss, and headaches), as opposed to some other cause.  Rather, it would require medical expertise to evaluate the disabilities, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2014).

There is no other evidence of a relationship between the Veteran's current hearing loss and headache disability and service, and neither he nor his representative have alluded to the existence of any such evidence.  Also, as discussed above, the record fails to demonstrate any credible evidence of a continuity of symptomatology.  Thus, the preponderance of the evidence is against a finding that the Veteran's current hearing loss and headache disability are related to service, manifested in service, or manifested within a year after his July 1968 separation from service. 

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran in this instance and the claims of service connection for bilateral hearing loss and a headache disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

II. Higher Initial Rating

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411 according to the General Rating Formula for Mental Disorders.  Under the General Rating Formula, a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

The Board has considered the GAF scores assigned during the claim period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV at 32).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  Id.

The GAF score assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

In the present case, treatment records from the Vet Center dated in May 2009 indicate that the Veteran operated his own meat smoking business and that he owned a small retail store that operated in the summer.  He reported that he had found it easy to keep a job since his separation from service.  He experienced anger/irritability, sleep impairment, service-related nightmares, flashbacks/repeated and disturbing memories, thoughts, or images of a stressful military experience, guilt, suicidal ideation, fatigue, a propensity to violence if pushed too far, distress when reminded of service, impaired memory and concentration, crying spells "for no good reason," a hyperstartle response, hypervigilance, and anxiety/panic symptoms if something happened which reminded him of service.  Also, he reportedly avoided thinking or talking about stressful military experiences or avoided having feelings related to them, avoided activities or situations that reminded him of stressful military experiences, experienced trouble remembering parts of stressful military experiences, experienced some loss of interest in activities that he once enjoyed, and felt somewhat distant or cut off from other people.  He was diagnosed as having PTSD.

A November 2009 VA psychiatric examination report indicates that the Veteran experienced depression and anxiety associated with episodes of illness, but that he was not receiving treatment for a mental disorder.  He was in a stable second marriage of 30 years and had two children and two grandchildren.  His first marriage ended in divorce.  He had social contacts and friends in his small community (including some fellow veterans) and enjoyed reading, fishing, and hunting.  He was positive about life in a small community, had owned a business in the community for 16 years, and worked full time.  He had lost some business during the previous 5 years due to health-related absences (described as 3 months of lost time due to headaches and angioedema), but he was nevertheless able to manage his activities of daily living and there was stability in his day-to-day life. Although he reported an earlier history of aggressive behavior (i.e., destruction of property), he did not exhibit any violent behavior in recent years.  Also, there was no history of any suicide attempts.

Examination revealed that the Veteran was casually dressed.  His mood was anxious/dysphoric, there was impaired attention, and he only had "some insight" regarding his symptoms.  Also, he experienced impaired sleep, hypervigilance, a hyperstartle response, combat-related nightmares, irritability/outbursts of anger, recurrent and intrusive distressing recollections (including images, thoughts, or perceptions) of traumatic events in service, efforts to avoid thoughts, feelings, or conversations associated with such trauma, and a feeling of detachment or estrangement from others.  However, there was no significant interference with daytime activities due to lack of sleep, his psychomotor activity was unremarkable, his speech was spontaneous, clear, and coherent, his attitude toward the examiner was cooperative, his affect was appropriate, and his judgment was intact.  

Moreover, the Veteran was fully oriented, his thought process and content were unremarkable, his memory was intact, there were no delusions or hallucinations, he did not exhibit any inappropriate, obsessive, or ritualistic behaviors, he did not experience any panic attacks or suicidal/homicidal ideation, and his impulse control was good.  He was able to maintain minimum personal hygiene and there were no problems with activities of daily living.  Overall, the examiner indicated that the Veteran reported "mild impairment in occupational and psychosocial functioning."  Diagnoses of PTSD and depression not otherwise specified (NOS) (described as being secondary to headaches and angioedema) were provided.  An overall GAF score of 62 was provided, but the examiner specified a GAF score of 65 was applicable solely to PTSD.  These scores are both indicative of mild impairment.

The examiner concluded that the Veteran had reported instability in the 10 years following his return from Vietnam, but that he had reportedly been fairly stable in recent years.  He experienced some intrusive thoughts and memories associated with military experiences, patterns of avoidance, sleep disturbance with nocturnal awakening, hypervigilance, and a hyperstartle response.  He reported minimal impairment in occupational functioning and mild impairment in psychosocial functioning (i.e., patterns of avoidance and some persistent anxiety and hypervigilance).  His diagnosed depression NOS, which was related to medical conditions, resulted in some depression and anxiety.  Overall, the symptoms of the Veteran's PTSD approximated the criteria for a 10 percent rating under DC 9411.

In his January 2010 notice of disagreement, the Veteran reported that he had moved to Alaska to "get away," that he had attempted suicide on 2 occasions, that he was unable to work for others, and that he experienced impaired sleep.  He was having more thoughts about Vietnam and was talking more to fellow veterans who had similar feelings.

The report of a VA psychiatric examination dated on May 23, 2011 reflects that the Veteran had not received any outpatient psychiatric treatment, that he had not been hospitalized for a mental disorder, and that he was not receiving any psychiatric treatment at the time of the examination.  His psychiatric symptoms had been present during the previous year, and included increased irritability, anger, and crying spells.  He reported that he had a "good wife" and that his family relationships were "excellent."  There were minimal marital problems "other than ones he believe[d were] related to his PTSD."  

The Veteran also indicated that he had approximately 5 close friends (relatives and neighbors) with whom he spent time, but that he was otherwise socially isolated, did not like being around others, and did not have a social support system.  He attributed such social isolation to his irritability.  He enjoyed hunting and fishing by himself, but he was going to begin hunting with his grandson.  He remained self-employed on a full time basis and enjoyed his work.  However, daytime fatigue due to sleep impairment and impaired concentration caused some difficulties with his work.  Also, he had lost 12 weeks of work during the previous 12 months due to medical conditions.  There was no history of any suicide attempts or episodes of violence/assaultiveness.

Examination revealed that the Veteran's psychomotor activity was restless, his mood was anxious, and his attention was impaired.  He experienced impaired sleep, hypervigilance, visual hallucinations, nightmares, moderately impaired immediate memory, impaired concentration, and ritualistic behaviors (e.g., checking the windows and doors every night in the middle of the night).  His sleep impairment impacted his daily functioning because he took a nap every day.  Also, he experienced recurrent and intrusive distressing recollections of traumatic events in service (including images, thoughts, or perceptions), recurrent distressing dreams of such events, intense psychological distress at exposure to cues that symbolized or resembled an aspect of such events, and physiological reactivity on exposure to cues that symbolized or resembled an aspect of such events.  He also made efforts to avoid thoughts, feelings, or conversations associated with in-service trauma and to avoid activities, places, or people that aroused recollections of the trauma.  

However, the Veteran was clean, neatly groomed, friendly, and cooperative.  His speech, thought process, and thought content were all unremarkable, his affect was normal, he was fully oriented, he did not experience any delusions, panic attacks,  or suicidal/homicidal ideations, insight and judgment were intact, and he did not exhibit any inappropriate behavior or episodes of violence.  Also, his impulse control was good, he was able to maintain minimum personal hygiene, and there were no problems with activities of daily living.  

Overall, the Veteran reported that the symptoms of his PTSD severely interfered with his personal relationships (including his ability to form social relationships), sleep, and occupation.  He had problems managing his anger with family and other social contacts and this resulted in interpersonal problems with his family.  He was diagnosed as having PTSD and a GAF score of 60 was assigned, indicative of moderate impairment.

The examiner who conducted the May 2011 VA examination indicated that the symptoms of the Veteran's PTSD approximated the criteria for a 70 percent rating under DC 9411.  Specifically, thinking was impaired in that the Veteran experienced difficulties in maintaining concentration and memory and his sleep was impaired due to hypervigilance and ritualistic behaviors.  Family relations were impaired because he had a difficult time managing his anger.  He had problems at work due to impaired concentration and memory.  Also, his mood was impaired in terms of irritability and anger.  Such symptoms resulted in diminished social relations.

In a July 2011 addendum, the examiner who conducted the May 2011 VA examination explained that although the Veteran experienced significant social impairment related to his PTSD, he was able to perform occupational tasks at a satisfactory level with an occasional decrease in work efficiency.

The Veteran reported during the July 2012 hearing that he was increasingly emotional, that he was socially isolated and did not like being around crowds, and that he experienced nightmares.  He remained married to his wife of 34 years and was self-employed.

During the April 2014 VA psychiatric examination, the Veteran reported that his social, marital, family , and occupational history had remained the same since the May 2011 VA examination.  For instance, he remained married to his wife of 34 years, he continued to own a small fish processing business, and he worked as much as needed.  He had not received any psychiatric treatment.  He experienced recurrent distressing dreams related to traumatic events in service, avoidance of distressing memories, thoughts, or feelings associated with such events, persistent and distorted cognitions about the cause of and consequences of such events that led him to blame himself or others, a persistent negative emotional state, irritable behavior and angry outbursts, and sleep disturbance.  Also, he experienced a depressed mood, anxiety, and disturbances of motivation and mood.  The psychologist who conducted the April 2014 VA examination diagnosed the Veteran as having PTSD and specified that the symptoms of the disability approximated the criteria for a 10 percent rating under DC 9411.

The above evidence indicates that prior to the May 2011 VA examination, the symptoms of the Veteran's PTSD included anger, irritability, impaired sleep, nightmares, flashbacks, guilt, occasional suicidal ideation, impaired concentration and memory, a hyperstartle response, hypervigilance, anxiety, depression, panic symptoms, and impaired insight.  These symptoms most closely approximate those listed in the criteria for a 30 percent rating under DC 9411.

There were few of the symptoms listed in the criteria for a 50 percent rating prior to the May 2011 VA examination.  For instance, the November 2009 VA examination report indicates that the Veteran's attitude toward the examiner was cooperative, that he was able to maintain minimum personal hygiene, that there were no problems with his activities of daily living, that his affect was appropriate, that his speech, though processes, and thought content were all normal, and that his judgment was intact.  The May 2009 records from the Vet Center indicate that the Veteran reported impaired memory and panic symptoms.  However, the evidence dated prior to the May 2011 VA examination do not reflect any impairment of both short- term and long-term memory or panic attacks more than once a week.  Also, the Veteran specifically reported during the November 2009 VA examination that he had not experienced any panic attacks and examination of his memory at that time revealed that both remote and recent memory were normal.  Although there was evidence of disturbances of motivation and mood in terms of anxiety and depression, such symptoms are contemplated by a 30 percent rating under DC 9411.

Moreover, the Veteran reported during the November 2009 VA examination that he was in a stable and long-term marriage, that he had friends in the community, that he enjoyed recreational activities (e.g., fishing and hunting), and that he was positive about his life.  He worked full time and had only lost time from work due to headaches and angioedema.  Overall, his life was stable and he was able manage activities of daily living.  The November 2009 examiner characterized the Veteran's occupational and social impairment as "mild," the GAF score which was assigned was indicative of mild impairment, and the examiner concluded that the Veteran's psychiatric symptoms approximated the criteria for a 10 percent rating under DC 9411.

Given the symptoms described above, the GAF score assigned during the November 2009 VA examination, and the assessments of the Veteran's overall occupational and social functioning, the Board finds that the Veteran's PTSD caused only mild difficulties in social and occupational functioning during the period from the effective date of service connection through at least the date of the November 2009 VA examination.  He was able to maintain effective social relationships as shown by his long standing marriage and his good relationship with his family and friends.  Hence, it cannot be found that he had most of the symptoms that would warrant a 50 percent rating under DC 9411 during that time period. 

Although the examiner who conducted the May 2011 VA examination assigned a GAF score of 60, which is indicative of moderate impairment, the symptoms of the Veteran's PTSD as described during that examination nonetheless reflect that he exhibited deficiencies in most of the areas needed for a 70 percent rating under DC 9411.  Despite the fact that he maintained full time employment, he reported that he experienced problems at work due to impaired concentration and memory.  He remained married and continued to maintain close relationships with his wife and family, but such family relationships were nonetheless impaired due to his irritability and anger.  Moreover, his symptoms of anger, irritability, anxiety, impaired concentration and memory, nightmares, and visual hallucinations are indicative of deficiencies in the areas of thinking and mood.

The Board notes that the only psychiatric symptoms explicitly reported in the April 2014 VA examination report are distressing dreams, irritability, anger, depression, and anxiety.  However, the Veteran did indicate that his social, marital, family, and occupational history had remained the same since the May 2011 VA examination.  Hence, it is assumed that even though the Veteran maintained full time employment and remained married at the time of the April 2014 examination, the same deficiencies in the areas of work and family relations that were present during the May 2011 examination were also present during the April 2014 examination.  Thus, despite the April 2014 examiner's conclusion that the Veteran's symptoms approximated the criteria for a 10 percent rating under DC 9411, the Board finds that the symptoms continued to approximate the criteria for a 70 percent rating at that time.

Although the exact onset of the Veteran's more severe symptoms that were present during the May 2011 VA examination cannot be determined with any certainty, that examination report indicates that his psychiatric symptoms had been present during the previous year.  Therefore, the earliest that it can be factually ascertained that he met the criteria for a 70 percent rating is May 23, 2010, the date that was one year prior to the May 2011 VA examination.  Hence, resolving reasonable doubt in the Veteran's favor warrants a finding that the criteria for a 70 percent rating for the service-connected PTSD have been met since May 23, 2010.  As explained above, the criteria for a rating in excess of 30 percent, prior to May 23, 2010, were not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DC 9411.

An initial rating higher than 70 percent is not warranted at any time since May 23, 2010 because the Veteran remained employed on a full time basis despite difficulties due to his service-connected psychiatric disability.  The only reported absences from work have been due to headaches and angioedema.  While he has generally been socially isolated, he has maintained relationships with his children and with his wife (albeit somewhat impaired relationships due to his irritability and anger).

Furthermore, although the Veteran has experienced visual hallucinations and impaired memory, he has not otherwise demonstrated gross impairment in thought processes or communication, he has not experienced persistent delusions, he has not exhibited grossly inappropriate behavior, he has been able to independently perform activities of daily living, he has remained oriented to time and place, he has not been in persistent danger of hurting himself or others, and he has not experienced memory loss for names of close relatives, own occupation, or name.  Thus, he has not exhibited most of the symptoms listed in the examples for a 100 percent disability rating at any time since May 23, 2010 and total social and occupational impairment has not otherwise been demonstrated during this period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9411.

III. Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's service-connected PTSD.  The symptoms associated with this disability are all contemplated by the appropriate rating criteria as set forth above Moreover, even if it were found that the Veteran's symptoms were not adequately contemplated by the appropriate diagnostic criteria, there is no evidence of any other related factors, such as marked interference with employment or frequent periods of hospitalization, due to the service-connected PTSD during the appeal period.  The Veteran has never been hospitalized due to PTSD and although his employment has reportedly been somewhat impaired due to PTSD symptoms, he has nonetheless maintained full time employment during the entire appeal period and has only missed time from work due to other non service-connected physical disabilities.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

IV: Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU may be an element of an appeal for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The Veteran has been employed on a full time basis during the entire appeal period.  He has not reported, and the evidence does not otherwise reflect, that he has been unemployed during the appeal period due to any service-connected disability or that he is prevented from securing and following gainful employment due to any such disability.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice in this instance.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a headache disability is denied.

Entitlement to an initial rating higher than 30 percent, prior to May 23, 2010, for PTSD is denied.

Entitlement to an initial 70 percent rating, since May 23, 2010, for PTSD is granted.

REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In the present case, the Veteran claims that he has tinnitus and a right knee disability and that the tinnitus is related to exposure to loud noises associated with military weaponry while serving in Vietnam.  He also contends that the tinnitus and right knee disability are both related to injuries that he sustained in Vietnam when a military vehicle in which he was riding hit a land mine and caused it to explode.  He reportedly began to experience tinnitus and right knee problems at that time and has experienced a continuity of tinnitus and right knee symptomatology in the years since service.

VA audiologic and orthopedic examinations were conducted in April 2014 to assess the nature and etiology of the claimed tinnitus and right knee disability and the Veteran was diagnosed as having tinnitus and a right knee lateral ligament injury with strain.  The examiner who conducted the VA audiologic examination opined that it was possible that the Veteran's tinnitus was the result of the reported acoustic trauma in service, but there was no documentation of tinnitus in his service records.  He may have experienced a temporary threshold shift that was not possible to document due to the conditions at the time of the incident.  However, his hearing sensitivity was within normal limits at the time of discharge.  His subsequent history was not fully documented and it was also possible that events after service contributed to his tinnitus.  Based on the available documentation, there was no evidence that the Veteran's tinnitus was a result of military noise exposure.

The examiner who conducted the audiologic examination also opined that it was possible that the Veteran's tinnitus was due to an organic disease of the nervous system, but that any opinion would be the result of speculation without additional information.  There was no further explanation or reasoning provided for this opinion.
The April 2014 VA orthopedic examination report includes an opinion that the Veteran's right knee disability was not likely ("less likely than not") incurred in or caused by service.  This opinion was based on the fact that although the reported land mine explosion in service may have impacted his right knee, there was no record of any medical treatment or evaluation.  Thus, the injury was likely a minor injury that did not linger and did not result in any long term sequela.

The April 2014 opinion pertaining to the etiology of the Veteran's tinnitus is insufficient because it is speculative.  See Hood v. Shinseki, 23 Vet. App. 295, 296 (2009); Perman v. Brown, 5 Vet. App. 237, 241 (1993) (speculative or equivocal medical opinions may be considered "non-evidence" and have no probative value); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

The April 2014 opinion that it would be speculation to conclude whether the Veteran's tinnitus is due to an organic disease of the nervous system is also insufficient because it is unaccompanied by any further explanation or reasoning and constitutes "non-evidence" that weighs neither for nor against the claim.  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009); Jones v. Shinseki, 23 Vet. App. 382 (2010) (an examiner must provide a rationale for saying that an opinion could not be provided without resort to speculation, and should provide a statement as to whether there is additional evidence that could enable an opinion to be provided).

The opinion concerning the etiology of the Veteran's right knee disability is also insufficient because it is partly based on a lack of objective clinical evidence of treatment for knee problems in the Veteran's service treatment records and does not reflect consideration of his reports of knee symptoms in service.  Similarly both this opinion and the opinion pertaining to the Veteran's tinnitus do not reflect consideration of the reports of a continuity of tinnitus and right knee symptomatology in the years since service.  In this regard, a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Hence, a remand is necessary to obtain new opinions as to the etiology of the Veteran's tinnitus and right knee disability.

As for the Veteran's claimed skin disease, opinions were provided in a May 2011 VA examination report as to whether the diagnosed dermatitis and angioedema were related to service.  However, the Veteran submitted an article pertaining to hereditary angioedema and this article indicates that various factors, including anxiety and stress, have been shown to trigger certain attacks of hereditary angioedema.  Thus, the evidence suggests that the Veteran's angioedema may be related to his service-connected PTSD.  In light of this evidence, an opinion should be obtained as to whether any relationship exists between these two disabilities.  See 38 C.F.R. § 3.310 (2014).

Additionally, the Veteran was diagnosed as having common warts on the right index finger during the May 2011 VA examination, but no opinion was provided as to the etiology of this skin disease.  Therefore, such an opinion should be obtained upon remand.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014); see 38 C.F.R. § 19.9 (2014).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).
	
Accordingly, the case is REMANDED for the following action:

1.  Ask the audiologist who conducted the April 2014 VA audiologic examination to review all relevant records contained in VBMS and the Virtual VA system, including a copy of this remand, and provide a new opinion as to the etiology of the Veteran's current tinnitus.
For any tinnitus reported or diagnosed since May 2009, the opinion provider shall answer all of the following questions: 

(a)  Is it at least as likely as not (50 percent probability or more) that the current tinnitus had its onset in service, is related to the Veteran's reported noise exposure in service (including from military weaponry and a land mine explosion), is related to his reported tinnitus in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) the current tinnitus is due to an organic disease of the nervous system?

In formulating the above opinions, the opinion provider must acknowledge and comment on the Veteran's reported noise exposure in service (including noise associated with a land mine explosion and other military weaponry), his reports of having experienced tinnitus in service, his reports of a continuity of symptomatology in the years since service, and the July 1968 report of medical history form completed for purposes of separation from service which includes a report of "ear, nose, or throat trouble." 

For purposes of the above opinion, the opinion provider shall presume that the Veteran's reports of noise exposure, impaired hearing, and tinnitus in service are accurate.

The opinion provider must provide reasons for each opinion given.

The opinion provider is advised that the Veteran is competent to report noise exposure, tinnitus, and impaired hearing in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the opinion provider rejects the Veteran's reports regarding symptoms or a continuity since service, the opinion provider must provide a reason for doing so.  The absence of evidence of treatment for tinnitus and impaired hearing in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the opinion provider determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the opinion provider be undertaken so that a definite opinion can be obtained.)

If the April 2014 audiologist is unavailable or otherwise unable to provide the requested opinions, the Veteran shall be afforded a new VA audiologic examination to obtain the necessary opinions.

2.  Ask the physician who conducted the April 2014 VA knee examination to review all relevant records contained in VBMS and the Virtual VA system, including a copy of this remand, and provide a new opinion as to the etiology of the Veteran's current right knee disability.

For each current right knee disability identified (i.e., any right knee disability diagnosed since May 2009), the opinion provider shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current right knee disability had its onset in service, is related to the Veteran's reported right knee injury and symptoms in service due to a land mine explosion, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the opinion provider must acknowledge and comment on all right knee disabilities diagnosed since May 2009, the Veteran's reports of a right knee injury in service due to a land mine explosion, his reports of a continuity of right knee symptomatology in the years since service, and the report of "swollen or painful joints" and "trick or locked knee" on the July 1968 report of medical history form.

For purposes of the above opinion, the opinion provider shall presume that the Veteran's reports of a right knee injury and knee symptoms in service due to a land mine explosion are accurate.  Also, the opinion provider is advised that despite the Veteran's report of right knee problems prior to service due to a football injury, he was presumed to be in sound condition at the time of entrance into service.

The opinion provider must provide reasons for each opinion given.

The opinion provider is advised that the Veteran is competent to report a right knee injury in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the opinion provider rejects the Veteran's reports regarding symptoms or a continuity since service, the opinion provider must provide a reason for doing so.  The absence of evidence of treatment for right knee problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the opinion provider determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the opinion provider be undertaken so that a definite opinion can be obtained.)

If the April 2014 examiner is unavailable or otherwise unable to provide the requested opinions, the Veteran shall be afforded a new VA examination to obtain the necessary opinion.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current skin disease.  All indicated tests and studies shall be conducted.

All relevant records contained in VBMS and the Virtual VA system, including a copy of this remand, must be sent to the examiner for review.

For each current skin disease identified (i.e. any skin disease diagnosed since May 2009 including, but not limited to, seborrheic dermatitis, angioedema, and common warts on the right index finger), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current skin disease had its onset in service, is related to the Veteran's skin problems in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current skin disease was caused (in whole or in part) by the Veteran's service-connected PTSD?

(c)  Is it at least as likely as not (50 percent probability or more) that the current skin disease was aggravated (made chronically worse) by the Veteran's service-connected PTSD?

If any current skin disease was aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinion, the examiner must acknowledge and comment on all skin diseases diagnosed since May 2009 (including, but not limited to, seborrheic dermatitis, angioedema, and common warts on the right index finger), all instances of treatment for skin problems in the Veteran's service treatment records (including the March 1968 records of treatment for a skin rash), his reports of a continuity of skin symptomatology in the years since service, and the medical article submitted by the Veteran pertaining to hereditary angioedema and its possible relationship to anxiety and stress (the article entitled "Discover and Compare Alternative Medicine Treatment Options for Hereditary Angioedema").

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so. 

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  The AOJ shall review the opinions/examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

5.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


